COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON EMERGENCY MOTION

Appellate case name:     In re San Jacinto College

Appellate case number:   01-21-00180-CV

Trial court case number: 2021-10543

Trial court:             165th District Court of Harris County

Date motion filed:       April 12, 2021

Party filing motion:     Relator


       It is ordered that the motion for emergency temporary relief is denied. See TEX. R. APP.
P. 52.10.


Judge’s signature: ___/s/ Sherry Radack________
                    Acting individually

Date: ___April 14, 2021____